Pittoni, J.
(dissenting). Defendant’s offense was a single act of obscenity. It was not a "course of conduct” prohibited by subdivision 5 of section 240.25 of the Penal Law. A "course of conduct” is more than an isolated act. It is a pattern of conduct which consists of repeating the same or similar acts with some element of continuity (People v Hotchkiss, 59 Misc 2d 823; People v Caine, 70 Misc 2d 178).
I find nothing in the record to support the majority’s statement that "under the pretense of having her inspect the repair work, he maneuvered her into a position whereby she would readily observe that he had exposed himself.”
*119Farley, P. J., and Glickman, J., concur in memorandum; Pittoni, J., dissents in a separate memorandum.